Title: To John Adams from Hezekiah Niles, 16 January 1819
From: Niles, Hezekiah
To: Adams, John


				
					Sir
					Balt. Jan. 16. 1819
				
				I am honored with your brief note, & enclosure of many letters & papers. So far as these are shew the spirit and feelings of the times, they are very acceptable; & thought not used in extremis, will furnish many interesting extracts.I shall next week put to press my long contemplated collection of revolutionary papers. I cannot yet even myself venture an opinion as to what its merits or extent will be. Some valuable things with certainly be rescued from oblivion, & I shall consider myself fortunate, indeed, if the collection has some influence to bring the people back to the civic virtues of the revolutionary period. It is true, I shall not be displeased, if I make a little money by the project—but that is not the leading consideration with me.I shall proceed with this work slowly—as well because I cannot devote much time in any one week to it, as to extend the collection of matter by delay—the subject being kept alive before the people. Whatever you may be pleased to send to me shall be carefully preserved until I have done with them & then faithfully returned.Could you give a list of the names of those who, disguised as indians, destroyed the tea? Your 14th vol. & the Gen. Index were sent to Mr. Ballard long since—the 15th finishes with next mo. & shall be forwardedWith great respect / Your obt st
				
					H Niles
				
				
			